Citation Nr: 1022638	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-36 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a lung condition currently 
claimed as chronic asthma.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1963 to May 
1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's request to reopen his 
claim for service connection for a lung condition.   

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

In his November 2008 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO.  The Veteran subsequently elected to participate in a 
videoconference hearing.  See the Veteran's December 2008 
submission.  In accordance with his request, such a hearing 
was scheduled for December 14, 2009.  The Veteran failed to 
report for this hearing.  However, through his 
representative, he contacted the RO indicating that he would 
miss his hearing due to an "asthma attack," and he 
requested that his hearing be rescheduled.  See the Veteran's 
December 2009 statement.  The Board granted the Veteran's 
motion to reschedule in December 2009.  

The Veteran was rescheduled for a hearing on March 25, 2010.  
However, the Veteran's representative contacted the Board to 
indicate that he would be unable to attend because he was 
"at the emergency room to be admitted."  See the Veteran's 
March 2010 statement.  In June 2010, the Board granted the 
Veteran's request to be provided with a rescheduled hearing.  
Therefore, the Veteran must be scheduled for a 
videoconference hearing, and notified of the time and place 
of the scheduled hearing.  Because such hearings are 
scheduled by the RO, see 38 C.F.R. § 20.704(a) (2009), the 
Board is remanding the case for that purpose.

Accordingly, the case is REMANDED for the following action:

1.	The RO shall schedule the Veteran for a 
videoconference hearing before a 
Veterans Law Judge, with appropriate 
notification to the Veteran and his 
representative.  A copy of the notice 
provided to the Veteran of the 
scheduling of the hearing should be 
placed in the record.

2.	After the hearing is conducted, or if 
the Veteran withdraws his hearing 
request or fails to report for the 
scheduled hearing, the case should be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


